Citation Nr: 0705998	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-12 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bipolar disorder, 
claimed as secondary to service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1992 to August 
1993 and from November 1993 to May 1994.  

In March 2005, the Board of Veterans' Appeals (Board) denied 
service connection for stomach ulcer, upper back condition, 
left hip condition, left knee condition, right hip condition 
and right knee condition on a secondary basis; the Board 
granted service connection for left ankle disability on a 
secondary basis and remanded the issue currently on appeal to 
the RO for additional development.  


FINDING OF FACT

The currently diagnosed bipolar disorder is not shown to have 
been caused or aggravated by the veteran's service-connected 
low back disability.  


CONCLUSION OF LAW

The veteran's disability manifested by a bipolar disorder is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In December 2001 and March 2005, the RO sent the veteran a 
letter, with a copy to his recently assigned representative 
in March 2005, in which he was informed of the requirements 
needed to substantiate a claim for service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No private medical 
records were added to the claims files after the letters were 
mailed.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was informed in September 
2006 that a disability rating and effective date would be 
assigned if the claim for service connection for bipolar 
disorder was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A relevant VA 
nexus opinion was obtained in July 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  



Analysis

The veteran, who is service connected for low back disability 
rated as 60 percent disabling, has contended, including at 
his RO personal hearing in October 2002, that his bipolar 
disorder is secondary to service-connected low back 
disability.  

The veteran's service medical records in this regard are not 
shown to reveal any complaints or findings of a psychiatric 
disability.  

The initial postservice reference to psychiatric disability 
was when panic attacks were reported on VA treatment records 
dated in April 2000.  The diagnoses on treatment records in 
December 2001 were generalized anxiety disorder, adult 
antisocial behavior, and rule out bipolar disorder.  

The diagnosis on VA psychiatric examination in April 2002 was 
that of cyclothymic disorder of moderate severity, and the 
examiner concluded that the veteran's psychiatric problems 
were independent of anything that happened to him in service.  

A VA psychiatric evaluation was subsequently conducted in 
July 2005.  The veteran said that his current psychiatric 
problems began in 1999, but that he did not seek treatment 
until 2001.  After evaluation of the veteran and review of 
the claims files, the VA examiner diagnosed a moderate 
bipolar disorder that was unrelated to military service or to 
the service-connected low back disability.  

In supporting this conclusion, the examiner noted the late 
onset of the veteran's psychiatric complaints and evidence on 
file that the veteran's low back disability did not interfere 
with his ability to function socially or physically, since 
the veteran said that he was able to work out five days a 
week and engaged in numerous social activities, such as going 
to church and coaching his son's soccer team.  

Based on the above, the Board concludes that the relevant 
evidence does not present a basis for concluding that the 
veteran's service-connected low back disability was either a 
causative or aggravating factor in the development of his 
current bipolar disorder.  

Consequently, there is no nexus evidence on file in support 
of the veteran's claim.  Because all of the factors needed to 
warrant service connection for a psychiatric disability on a 
secondary basis have not been shown, service connection is 
not warranted for a bipolar disorder in this case.  

Despite the veteran's October 2002 personal hearing testimony 
and his written assertions in support of his claim for 
service connection for a bipolar disorder, a layman is not 
competent to comment on medical matters such as the diagnosis 
of a disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for a bipolar disorder.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bipolar disorder on a secondary 
basis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


